Citation Nr: 9915839	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of tuberculosis of the lymph 
nodes, right axilla and right cervical region.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to an increased (compensable) disability 
rating for his service-connected tuberculosis of the lymph 
nodes.

The veteran submitted a claim seeking entitlement to service 
connection for a nervous condition in August 1996.  That 
issue has not been addressed by the RO and, thus, is referred 
back to the RO for proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's service-
connected tuberculosis of the lymph nodes is inactive and has 
been so for approximately 25 years.

3.  Residuals of tuberculosis of the lymph nodes consists of 
moderately disfiguring scars of the right axilla and cervical 
areas.



CONCLUSION OF LAW

A 10 percent rating, and no more, is warranted for the 
veteran's service-connected residuals of tuberculosis of the 
lymph nodes, right axilla and right cervical region, 
involving post-operative scars.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. §§ 4.89; 4.117, 4.118; Diagnostic 
Codes 7710, 7800, 7805  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran is service-
connected for tuberculosis of the lymph nodes and has alleged 
that his disability is worse than currently rated.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time a claim for an increased disability evaluation for 
a service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran incurred 
tuberculosis of the lymph nodes of the right cervical and 
right axillary region on or about December 1954.  He was 
hospitalized at that time.  He underwent incision and 
drainage of the right axilla in December 1954 and again in 
January 1955.  A service operative report shows that he also 
underwent a sialoadenectomy of the submandibular gland and 
simple lymphadenectomy.  An April 1955 Physical Evaluation 
Board report indicates that the veteran's tuberculosis of the 
lymph nodes was active and, overall, incapacitating; he also 
had a fistula of the skin and lymph nodes of the right 
axillae due to the tuberculosis, which was treated.  The 
report shows that he was totally, but temporarily, unfit for 
military duty.  He was discharged from service, effective May 
1955.

After his discharge, a VA clinical record shows that the 
veteran was immediately admitted by the VA from May 1955 to 
October 1955 for further medical treatment.  Diagnoses were 
tuberculosis of the lymph nodes, right axilla with 
discharging fistula, and tuberculosis, pulmonary, chronic, 
probably inactive.

In a September 1955 RO rating decision, the veteran was 
granted entitlement to service connection for tuberculosis of 
the lymph nodes, right cervical and axillary nodes.  A 100 
percent disability rating was assigned.

A January 1960 VA admission report indicates that the veteran 
had tuberculosis of the lymph nodes that was probably 
inactive.

A December 1965 VA admission report indicates that the 
veteran's tuberculosis was asymptomatic, except for a small 
mass beneath the right axillary scar.

A December 1967 VA clinical record reflects that his 
tuberculosis was active, from history.  That the tuberculosis 
was active is also shown by a March 1968 VA clinical record.

A March 1969 VA surgery record shows that the veteran had 
residual scars in the right cervical and right axillary 
regions as a result of his tuberculosis.  The cervical scar 
was partially adherent and involved a loss of tissue.

A July 1969 RO rating decision indicates that the veteran was 
assigned a 100 percent disability rating for his tuberculosis 
of the lymph nodes, effective December 1965.  His rating was 
to be reduced to 50 percent, effective March 1971; to 30 
percent, effective March 1975; and to 0 percent 
(noncompensable), effective March 1980, as per the applicable 
regulations.  The rating decision shows that he was entitled 
to special monthly compensation.

No medical records showing treatment for tuberculosis of the 
lymph nodes from 1969 to 1996 is of record.

A July 1996 VA examination report reflects that the veteran 
incurred tuberculosis lymphadenitis during service in 1953 
and had a relapse of symptoms in approximately 1963.  He 
denied any recurrence of cervical or axillary lymph node 
tuberculosis since 1963.  Objective findings revealed a right 
lymphadenectomy scar with emptiness of the right anterior 
cervical area up to the angle of the jaw; the scar was well-
healed.  There was also a surgical scar of the right axilla 
with irregular healing.  No lymphadenopathies were palpated.  
The examiner remarked that, as far as he could tell, the 
veteran's tuberculosis had been inactive since 1963.    
Diagnosis was "history of tuberculosis lymphadenitis of 
right cervical and axillary nodes, inactive."  

A January 1997 VA general medical examination report 
indicates that the veteran claimed that, even if his 
tuberculosis was inactive, he was disfigured on account of 
cervical surgery.  Objective examination revealed no palpable 
adenopathies.  The veteran had a "fairly deep larger [sic] 
right submandibular depression," a residual of surgery.  It 
was moderately disfiguring.  Color photographs show a scar in 
his neck region.  An attached VA tuberculosis examination 
report reflects that the veteran had a well-healed scar on 
the right side of his neck with marked asymmetry because of 
emptiness on the right submandibular area.  The axilla had an 
irregular scar on the right.  Diagnosis was "tuberculosis 
adenitis, right axillary and cervical regions and suspected 
pulmonary tuberculosis, inactive since 1950s."

III.  Analysis

The Board initially notes that the veteran is service-
connected for pulmonary tuberculosis, as well as nonpulmonary 
tuberculosis of the lymph nodes.  However, his claim involves 
only the issue of an increased disability rating for 
nonpulmonary tuberculosis of the lymph nodes.

The veteran's nonpulmonary tuberculosis of the lymph nodes is 
rated pursuant to diagnostic codes in the Rating Schedule.  
The Board notes that, in its November 1996 rating decision, 
the RO did not specify under which diagnostic code his 
disability was rated.  Furthermore, in its February 1997 
Statement of the Case, it provided only those regulations 
pertaining to pulmonary tuberculosis (as well as those 
pertaining to scars).  See 38 C.F.R. §§ 4.97, 4.118  (1998).

In its August 1997 rating decision, the RO indicated that the 
veteran's tuberculosis of the lymph nodes was rated pursuant 
to DC 7711.  In the subsequent Supplemental Statement of the 
Case, the RO provided the regulations pertaining to DC 7711 
for axillary tuberculosis adenitis.  The Board notes that DC 
7711 is no longer employed in the Rating Schedule.  By 
regulatory change in 1995, DC 7710 for "adenitis, cervical, 
tuberculosis, active or inactive" was combined with DC 7711 
for "adenitis, axillary, tuberculosis, active or inactive."  
60 FR 49227 (Sept. 22, 1995);  See 38 C.F.R. § 4.117, DC 
7710, 7711  (1995).  The purpose was not substantive, but was 
merely to clarify the Rating Schedule.  Id.  Currently, 
"adenitis, tuberculosis, active or inactive" is wholly 
rated under DC 7710.  38 C.F.R. § 4.117, DC 7710  (1998).

In the November 1998 Supplemental Statement of the Case, the 
RO also provided the applicable regulations pertaining to 
ratings for inactive nonpulmonary tuberculosis in effect on 
August 19, 1968.  The Board notes that these regulations were 
repealed by Public Law 90-493.  However, the regulations are 
still applicable for those veterans receiving compensation or 
entitled to receive compensation for tuberculosis on August 
19, 1968.  Since the veteran is in this class, he is entitled 
to the regulatory protection of Public Law 90-493.  38 C.F.R. 
§ 4.89  (1998).

Overall, the Board finds that the RO adequately provided the 
veteran with the applicable regulatory provisions pertaining 
to his case.  He was provided with the substantive text of 
both DC 7710 and § 4.89, as well as those pertaining to 
scars.

DC 7710, as stated above, pertains to tuberculosis adenitis, 
either active or inactive.  It provides that the disability 
is to be rated according to § 4.88c or § 4.89, whichever is 
appropriate.  38 C.F.R. § 4.117, DC 7710  (1998).  Section 
4.88(c) applies to ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968, 
whereas § 4.89 applies to that disability when entitlement 
existed on August 19, 1968.  Since the veteran was so 
entitled on August 19, 1968, § 4.89 is applicable.

Section 4.89 provides graduated ratings for inactive 
nonpulmonary tuberculosis.  38 C.F.R. § 4.89  (1998).  
Specifically:

For 2 years after date of inactivity, 
following active tuberculosis, which was 
clinically identified during service or 
subsequently.............................
......... 100 

Thereafter, for 4 years, or in any 
event, to 6 years after date of 
inactivity..............................
.................. 50

Thereafter, for 5 years, or to 11 years 
after date of inactivity 
................................................30

Thereafter, in the absence of a 
schedular compensable permanent 
residual....................................
........... 0  

Id. 

The recent medical evidence consistently shows that the 
veteran's tuberculosis of the lymph nodes is inactive.  This 
is shown in the VA examination reports from July 1996 and 
January 1997.  In fact, the most recent medical evidence 
indicating that the veteran's tuberculosis was active is a 
1968 VA medical record.  Thus, the Board concludes that his 
tuberculosis is inactive and that it has been so for well 
over 11 years.  As a result, he is entitled to only a 0 
percent (noncompensable) rating, unless there is a schedular 
compensable residual.  Id.

In this case, the Board finds that the veteran has a 
schedular compensable residual.  Specifically, it finds that 
the medical evidence consistently shows post-surgical scars 
incurred during the removal of lymph nodes in the right 
cervical and axillary regions.  Both of the recent VA 
reports note this defect.

Disfiguring scars of the head, face, or neck are rated 
pursuant to DC 7800.  38 C.F.R. § 4.118, DC 7800  (1998).  A 
"complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement" 
warrants a 50 percent disability rating.  A "severe" scar, 
producing "a marked and unsightly deformity of the eyelids, 
lips, or auricles" warrants a 30 percent rating.  A 
"moderate" scar that is "disfiguring" warrants a 10 
percent rating.  A "slight" scar warrants a noncompensable 
rating."  Id.  

Here, the veteran's cervical and axillary scars are well-
healed.  However, they also involve some "emptiness," 
"depression," and "irregular healing."  They involve 
"marked asymmetry" and are "fairly deep."  Overall, the 
medical evidence indicates that the scars are "moderately 
disfiguring."  From this evidence, the Board finds that the 
veteran is entitled to a 10 percent disability rating for his 
residual scars.  38 C.F.R. § 4.118, DC 7800  (1998).

At the same time, the Board finds that a disability rating in 
excess of 10 percent is not warranted.  The medical evidence, 
including color photographs, clearly do not show that the 
veteran's post-surgical scars are severe, productive of 
marked and unsightly deformity.  Furthermore, they do not 
involve the eyelids, lips, or auricles.  Id.  The Board also 
finds no other residuals of tuberculosis of the lymph nodes 
that would entitle the veteran to a disability rating in 
excess of 10 percent under any other diagnostic code of the 
Rating Schedule.  The recent medical evidence repeatedly 
shows that the veteran had no adenopathies.  Although a 
rating in excess of 10 percent may be assigned to scars based 
on limitation of function affected (DC 7805), the Board finds 
no medical evidence of any limited function caused by the 
scars in this case.  38 C.F.R. § 4.118, DC 7805  (1998).

Overall, the medical evidence shows that the veteran's 
service-connected residuals of tuberculosis of the lymph 
nodes currently warrants a 10 percent evaluation, and no 
more.  To this extent, his claim for an increased 
(compensable) disability rating is granted.


ORDER

Entitlement to a 10 percent disability rating, and not in 
excess thereof, is granted for service-connected residuals of 
tuberculosis of the lymph nodes, right axilla and right 
cervical region, involving post-operative scars, subject to 
the law and regulations governing the payment of monetary 
awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

